In an action to recover for the wrongful death of plaintiff’s intestate caused by the alleged negligence of the defendant, a dentist, in connection with and as a result of the extraction of a tooth, the defendant moved to dismiss the complaint. Order denying defendant’s motion reversed on the law, with ten dollars costs and disbursements, motion granted, with ten dollars costs, and judgment directed to be entered thereon. The action was not commenced within two years after decedent’s death, as provided in section 130 of the Decedent Estate Law. The time to begin the action commenced to run from the date of death and not the date of appointment of the legal representative. (Leun v. Brimmer, 203 App. Div. 643; Werra v. Cassedy, 229 id. 590.) Section 119 of the Decedent Estate Law, effective September 1, 1935, has no application to this action. Lazansky, P. J., Carswell, Davis, Johnston and Adel, JJ., concur.